Citation Nr: 0824059	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-37 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disability of the right 
leg and foot due to improper VA care of an abdominal aortic 
aneurysm in September and October 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from April 1963 to 
February 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
following an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  In April 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  

The Board further notes that in a December 2005 rating 
decision, the RO denied the veteran's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
post-traumatic stress disorder (PTSD).  The veteran filed a 
notice of disagreement with the decision and the RO issued a 
statement of the case.  The record does not reflect that the 
veteran perfected an appeal as to this issue.  As such, the 
issue is not in appellate status.  


FINDINGS OF FACT

1.  On May 12, 2000, a retroperitoneal ultrasound identified 
the veteran as having an abdominal aortic aneurysm.  

2.  A July 17, 2000, vascular clinic note reflects that the 
veteran's abdominal aortic aneurysm was asymptomatic; the 
medical plan called for repeat ultrasounds on a regular basis 
to assess any changes in the aneurysm's size.  

3.  On September 13, 2000, the veteran was seen at the 
emergency room of the VA Medical Center in Salt Lake City for 
complaints of low back pain and paresthesia down his entire 
right leg; the veteran demonstrated significant tenderness 
and muscle spasm of the paralumbar muscles as well as lack of 
movement of the right foot on examination.  

4.  On October 6, 2000, the veteran returned to the emergency 
room at the VA Medical Center in Salt Lake City where 
examination revealed right foot weakness of dorsiflexion, 
right foot coolness, and diminished femoral artery pulse by 
Doppler study; diagnostic testing at that time revealed 
aortic occlusion.  

5.  The veteran's disability of the right leg and foot has 
not been shown to be the result of carelessness, negligence, 
lack of proper skill, or error in judgment on the part of VA 
health care providers who provided the veteran's treatment; 
it was not the result of an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for disability of the right leg and foot due to improper 
VA care for an abdominal aortic aneurysm in September and 
October 2000 have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.361, 17.32 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

The Board finds that all notification and development action 
needed to render a decision on the claim on appeal has been 
accomplished.  In this respect, through an April 2006 notice 
letter, the RO notified the veteran of the legal criteria 
governing his claim and the evidence that had been considered 
in connection with his claim.  Thereafter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the April 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also encouraged the 
veteran to submit evidence in his possession in support of 
his claim and provided the veteran notice on effective date 
and disability rating elements.  See e. g., Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Also as regards to VA's notice requirements, the notice 
should inform the veteran of: (1) the evidence that is needed 
to substantiate the claim, (2) the evidence, if any, to be 
obtained by VA, and (3) the evidence, if any, to be provided 
by the claimant.  38 C.F.R. § 3.159.  As indicated above, the 
content-of-notice requirements have been met in this case.

Here, the complete notice required by the VCAA was provided 
prior to the RO initially adjudicating the veteran's claim 
and, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Relevant VA medical records have been obtained and 
are associated with the claims file (to include those records 
associated with the veteran's VA medical treatment from May 
2000 to October 2000).  The RO has also obtained a medical 
opinion with respect to the veteran's claim.  Neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Finally, the Board also notes that following the November 
2006 statement of the case, the RO received additional VA 
treatment records.  The RO has not considered these records 
with respect to the veteran's claim on appeal.  The Board 
finds that the records reflect medical findings with respect 
to the veteran's general and mental health.  The records are 
not otherwise relevant to the veteran's claim on appeal.  As 
such, the records are not pertinent additional evidence and a 
remand for consideration of the records by the RO and the 
issuance of a supplemental statement of the case is not 
warranted.  See 38 C.F.R. §§ 19.31, 19.37 (2007).  

II. Analysis

The veteran filed his claim for compensation benefits under 
38 U.S.C.A. § 1151 in December 2005.  

With respect to claims filed on or after October 1, 1997, 
(see VAOPGCPREC 40-97 (Dec. 31, 1997)), 38 U.S.C.A. § 1151 
provides in pertinent part that compensation shall be awarded 
for a qualifying additional disability or death in the same 
manner as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, and 
the proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  

The Board notes that regulations to implement the current 
version of 38 U.S.C.A. § 1151 were promulgated in August 
2004.  See 38 C.F.R. § 3.361 (2007).  The effective date of 
the change was September 2, 2004.  (Contrast 38 C.F.R. § 
3.358 pertaining to claims for compensation for disability or 
death from hospitalization, or medical/surgical treatment 
filed prior to October 1, 1997).  A review of 38 C.F.R. 
§ 3.361 reflects that, in pertinent part, the regulation is a 
restatement of the criteria of 38 U.S.C.A. § 1151.  In this 
case, the veteran has been provided the provisions of 38 
C.F.R. § 3.361.  As such, the Board finds the veteran has 
been properly notified of the statutory and regulatory 
provisions pertaining to his claim.  

With respect to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)); and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of 
a veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. 38 C.F.R. § 
3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32, Informed Consent, a 
section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient care furnished under title 38 U.S.C. shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied.  

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate, the nature of the 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives, and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  The 
consent form will be witnessed, will be filed in the 
patient's medical records, and will be valid for a period of 
30 calendar days.  38 C.F.R. § 17.32 (d).  

A review of the relevant medical evidence of record reflects 
a May 12, 2000, retroperitoneal ultrasound in which a distal 
aortic abdominal aneurysm was identified.  The aneurysm was 
measured at about 4.6 centimeters in size.  A July 17, 2000, 
vascular clinic note reflects that the veteran had been 
asymptomatic with respect to his aneurysm.  The physician 
noted that the veteran denied any abdominal pain, back pain, 
dizziness, fainting, or bleeding per rectum.  The assessment 
was that the veteran had an asymptomatic aneurysm.  The 
treatment plan called for the veteran to be followed with 
repeat ultrasounds on a regular basis to determine whether or 
not the aneurysm increased in size.  

On September 13, 2000, the veteran was seen at the emergency 
room (ER) of the VA Medical Center (VAMC) in Salt Lake City 
(SLC) for complaints of low back pain.  The veteran reported 
that he had incurred an acute strain in his lower back that 
had intensified that day to include paresthesia down his 
entire right leg and an inability to move his right foot.  On 
examination there was significant muscle spasm to the left 
and right of the lower spine.  There was also significant 
point tenderness over the muscle groups of the paraspinous 
muscles on the left.  There was a negative straight leg test 
on the right leg.  The veteran was unable to do any form of 
dorsiflexion with his right foot except for when he lay on 
his right side, following which function of the right foot 
returned.  The veteran was provided Demerol and Phenergan IM 
which resulted in a decrease in some pain.  The ER 
physician's impression was lower back spasm.  The treatment 
plan reflects that the ER physician contacted the veteran's 
VA primary care physician, Dr. J.  Dr. J informed the ER 
physician that he had been treating the veteran for chronic 
back pain for quite some time.  It was noted that if the 
veteran did not improve, then Dr. J would arrange further 
imaging studies as needed.  The treatment plan included the 
veteran being prescribed Demerol and Flexeril.   

Later, on September 15, 2000, the veteran was examined by his 
VA primary care physician, Dr. J.  A primary care clinic note 
reflects that the veteran had contacted Dr. J because of a 
recurrence of pain.  The veteran was noted not to complain of 
bowel or bladder problems.  At that time, Dr. J noted that 
the veteran had no pain in his right leg but experienced 
significant pain in his buttock whenever he tried to sit down 
or stand.  When the veteran lay down he experienced no pain 
in his buttock.  The veteran described a sensation of pins 
and needles in the bottom of his right foot.  On examination, 
in particular, sensation was intact to touch of the lower 
right leg with decreased sensation to light touch of the 
lateral edge of the right foot and apparent minimal weakness 
of dorsiflexion of the right foot.  Dr. J noted that 
examination and history suggested sciatic pain.  No comment 
was made regarding the appearance of the leg or the 
temperature of the leg or the pulses.  Continued conservative 
management was advised in the form of bed rest as well as 
activity as tolerated.  

On September 21, 2000, the veteran and Dr. J are noted to 
have spoken by telephone.  This was reflected in an addendum 
to the September 15, 2000, primary care clinic note.  The 
addendum notes the veteran's report that he was getting 
better day by day.  He requested a refill of muscle relaxants 
because he was still experiencing spasm in his buttock.  

On September 27, 2000, the veteran was examined by Dr. J.  
The veteran was noted to be in a wheelchair but was able to 
stand on his right leg while leaning on the examination 
table.  He was noted to report that his right leg had 
improved except that he was not able to lift his right foot.  
He also reported that the discomfort had decreased and that 
he felt he could decrease the amount of Demerol he was 
taking.  Additionally, the veteran reported that Flexeril was 
very helpful and he was not otherwise having problems with 
urination or bowel movements.  On clinical examination, in 
particular, the veteran was not able to dorsiflex his right 
foot at the ankle and there was no dorsiflexion of the right 
foot toes.  Otherwise, sensory testing was equal in all 
dermatomes.  Dr. J's assessment was that the veteran's 
examination was consistent with L5 motor defect absent 
dorsiflexion of the right foot.  The present treatment plan 
was to be continued.  Dr. J also noted that the veteran was 
to be referred for a magnetic resonance imaging (MRI) scan to 
evaluate the L5 nerve root.  

On October 4, 2000, the veteran and Dr. J are again spoke by 
telephone.  A telephone primary note reflects the veteran's 
report that he was not getting better.  It was also noted 
that an MRI had been scheduled for November 28, 2000.  Dr. 
J's assessment/plan reflects that the veteran was to be 
referred to physical therapy for evaluation and opinion.  The 
veteran and Dr. J were again talked by telephone on October 
6, 2000.  It was noted in a telephone primary note addendum 
that the veteran was frustrated that his leg was not getting 
better and he wanted to try to get his MRI scheduled sooner.  
Dr. J informed the veteran that the best way to get an MRI 
and orthopedic evaluation sooner would be to return to the 
emergency care unit and request an examination by the 
orthopedic physician on call.  The veteran was noted to 
report to Dr. J that he still had right foot drop but no 
problem with his bowels or bladder.  The assessment/plan 
noted that the veteran felt that he was okay for the weekend 
and that he would return to the ER thereafter to see about 
getting seen by orthopedics.  

Later on October 6, 2000 the veteran reported to the ER at 
the SLC VAMC.  He reported having a lump in his right leg 
which was painful and tender to touch.  The veteran also 
reported that he had been experiencing urinary retention 
symptoms for one week and that he was also experiencing 
constipation.  Examination of the veteran's right foot 
revealed that the extremity was cool to touch and capillary 
refill in the toes was very slow.  Additionally, no pulses 
were palpable in the right lower extremity and there were 
decreased deep tendon reflexes and sensation.  An MRI of the 
lumbar spine revealed no acute process or impingement on the 
spinal cord or nerve roots.  Doppler ultrasound revealed loss 
of the arterial flow to the right lower extremity.  The 
assessment was suspected worsening of the abdominal aortic 
aneurysm.  

A subsequent vascular surgery progress note, also dated 
October 6, 2000, reflects the veteran's reported history that 
for the week prior to reporting to the ER he had noticed that 
his right foot was becoming cooler and that he had 
experienced urinary retention.  He also indicated that he had 
right leg weakness and severe pain in the buttocks with any 
degree of exertion, but no pain at rest.  On examination, the 
right foot demonstrated weakness and was cool to touch.  The 
right leg also demonstrated a diminished femoral artery pulse 
by Doppler.  The assessment/plan noted that the veteran had 
presented with a three-week history of possible aortic 
vascular occlusion event, which was slowly resolving as well 
as symptomatic aortic abdominal aneurysm.  The veteran was 
admitted to the SLC VAMC and treatment was begun with heparin 
and observation.  Later, an occluded aorta was identified 
based on computed tomography (CT) scan and angiography.  On 
October 12, 2000, the veteran underwent an axillary-femoral 
bypass graft.  

In this case, the veteran contends that Dr. J failed to 
exercise the degree of care expected of a reasonable health 
care provider when he failed to inform the SLC VAMC ER 
physician on September 13, 2000, that the veteran had an 
aortic abdominal aneurysm.  The veteran believes that if the 
ER physician had been provided that information from Dr. J, 
the physician would have conducted other testing that would 
have resulted in earlier, ameliorative treatment of the 
veteran's ischemia, thus preventing the veteran's subsequent 
right leg and foot disability.  Otherwise, without this 
information, the ER physician was left to make uninformed 
conclusions concerning the true nature of the veteran's 
complaints and his condition.  At the April 2008 hearing, the 
veteran and his spouse maintained that they informed Dr. J on 
a number of occasions that something more serious was wrong 
with the veteran other than residual pain and sciatica 
associated with his low back injury.  However, Dr. J refused 
to heed their requests for additional testing.  

Here, regarding the veteran's contentions, there is a single 
medical opinion of record.  In a report of a March 2006 VA 
examination, the examiner discussed the veteran's relevant 
medical history based on a review of the claims file and also 
conducted an examination of the veteran.  In particular, the 
examiner found that the veteran did incur additional pain in 
his right leg as well as right foot drop due to the veteran's 
episode of ischemia experienced in October 2000.  The 
examiner also concluded that Dr. J did not demonstrate any 
carelessness, negligence, lack of proper skill, or error in 
judgment in treating the veteran.  

The Board notes that the VA examiner opined that when the 
veteran first presented himself to the SLC VAMC ER on 
September 13, 2000, the initial working diagnosis of low back 
strain and possible L5 nerve root compromise were appropriate 
working diagnoses based on the history and the medical 
findings (i.e., back pain and spasms with right leg 
paresthesia).  Furthermore, the VA examiner emphasized that 
the veteran's symptoms were improving with the therapeutic 
approach being implemented.  Otherwise, it was not until a 
week before he presented himself for admission to the SLC 
VAMC on October 6, 2000 that the veteran reportedly began to 
recognize that his foot was cool.  The VA examiner opined 
that based on the records available for review, it was his 
conclusion that there was no strong indication to perform 
additional medical testing, such as an arteriogram, before 
the veteran's admission to the SLC VAMC on October 6, 2006.  
The Board also finds persuasive in this instance, 
notwithstanding the veteran's reported medical history at the 
time of his October 6, 2000 ER visit at the SLC VAMC, that 
none of the medical records reflects a report by the veteran 
to Dr. J of a right leg lump, bowel or bladder problems, or 
coolness of the right foot to touch.  Thus, the medical 
records appear to reflect that the veteran's complaints 
regarding his right leg as late as October 6, 2000, when he 
talked with Dr. J, were not necessarily different from his 
complaints associated with his initial ER examination on 
September 13, 2000.  

In light of the above medical opinion, and the lack of any 
other medical evidence contradicting or refuting the VA 
examiner's opinion, the Board finds the preponderance of the 
medical evidence is against the claim.  The medical evidence 
does not support the conclusion that the proximate cause of 
the veteran's disability of the right leg and foot was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care.  Here, the controlling regulation in 
this case is clear in that if a physician exercises the 
degree of skill and care ordinarily required of members of 
the medical profession, as the medical opinion in this case 
indicates that Dr. J did, the fact that a physician 
misdiagnosed or failed to diagnose a condition cannot be 
viewed as the cause of subsequent disability flowing from 
that condition.  A showing that the failure was due to the 
lack of ordinary care or skill is a necessary element of 
establishing the causal relationship between treatment and 
injury.  

The Board also notes that it has considered the veteran's 
tort claim action filed against the United States of America 
(as named defendant on the complaint filed in the United 
States District Court) and the settlement agreement reached 
between the two parties.  The settlement agreement drafted by 
the United States Attorney's Office and signed by the parties 
to the action specifically notes that the settlement 
agreement was not to be construed as an admission of 
liability or fault on the part of the United States, its 
agent, servants, or employees, and "it is specifically 
denied that they are liable to the [the veteran and his 
spouse]."  Notwithstanding the above, the Board is not bound 
by any agreement reached by the United States Attorney's 
Office and the veteran.  

While the Board does not doubt the sincerity of the veteran's 
beliefs regarding his claim on appeal, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, the veteran's assertions, alone, while considered by 
the Board, cannot provide a basis for a grant of compensation 
under the provisions of 38 U.S.C.A. § 1151.  

Thus, under these circumstances, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence weighs against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for disability of the right 
leg and foot due to improper VA care of an abdominal aortic 
aneurysm in September and October 2000 is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


